Citation Nr: 1731027	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  12-01 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for anemia.

2.  Entitlement to a separate compensable rating for esophageal varices.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel





INTRODUCTION

The Veteran had active service from December 1963 to December 1967.  

This matter came before the Board of Veterans' Appeals (Board) from a May 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record indicates that the Veteran has esophageal varices as a symptom of his service-connected cirrhosis.  It further indicates that anemia can result from esophageal varices that bleed.  The Board finds a contemporaneous medical examination is needed to determine whether the Veteran's esophageal varices are associated with bleeding.  Furthermore, the record includes histories of epigastric distress and a notation that the epigastric distress could be due to the esophageal varices.  See June 2010 private medical record.  The Board finds a medical examination is needed to determine whether the Veteran has epigastric symptoms due to the esophageal varices.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain all outstanding medical records.

2.  Afford the Veteran a VA examination to determine the current nature of the esophageal varices.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The report must address whether the esophageal varices has resulted in (a) epigastric pain or other symptoms or (b) bleeding.  A rationale must be provided for each opinion expressed, with consideration of the July 2010 private medical determination that the Veteran's anemia could be related to gastrointestinal blood loss from esophageal varices and that the esophageal varices could explain some of the reported epigastric pain.  

If the examiner is unable to provide the required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




